Citation Nr: 1207769	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-10 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1979 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD and headaches.

Although the Veteran only claimed entitlement to service connection for PTSD, as the record also shows diagnoses of an anxiety disorder and depression, these disabilities are reasonably encompassed by the Veteran's claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  Therefore, the PTSD issue has been recharacterized as reflected on the first page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disability to include PTSD, anxiety disorder, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's headaches were incurred in service.  


CONCLUSION OF LAW

Headaches were incurred in service.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for headaches.  This award represents a complete grant of the benefits sought on appeal (other than the service connection claim for an acquired psychiatric disorder, which is being remanded).  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of the laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(m)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(m)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  (See §§ 3.301, 3.302).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Initially, the record shows that the Veteran suffered from a head injury prior to his service.  The service treatment records show that a half inch scar over the left eye was noted on the May 1979 enlistment examination report.  Clinical evaluation of the head and neurologic evaluation was normal.  The Veteran reported on his Report of Medical History in May 1979 that he had then or ever had frequent or severe headaches, head injury, and periods of unconsciousness.  He specified that he suffered a head injury in 1968 when he was hit by a baseball bat.  The physician's summary was that the Veteran suffered a cerebral concussion in 1968 and had a headache for six months after but none since.  

Although the record shows that the Veteran reported a head injury as a child, he is still presumed sound at entry into service as to headaches.  A headache disorder was not noted at the time of examination, acceptance, and enrollment into service.  The Veteran indicated that he had headaches for six months after his pre-service injury in 1968, but had none in the 11 years since.  Clinical evaluation of the head and neurologic evaluation were normal on the May 1979 enlistment examination.  Additionally, the examiner did not note any defects or diagnoses.  Therefore, the issue is whether the Veteran's present headaches were incurred during his military service.  See 38 C.F.R. § 3.304(b).

The service treatment records show that on April 26, 1980 the Veteran was involved in a fight and suffered a laceration to the forehead when he was hit with a  metal ashtray.  There was no loss of consciousness.  Physical examination revealed a 3-inch laceration to the left forehead.  Neurological examination was within normal limits but the Veteran complained of headaches.  A subsequent April 1980 treatment record notes complaints of numbness to the scalp.  The April 1982 discharge examination report noted a left eye scar.  The Veteran again noted on his Report of Medical History at discharge that he had then or ever had frequent or severe headaches and head injury, but also noted this time that he had dizziness and fainting spells.  

Service personnel records show that on April 28, 1980 the Veteran was charged with violating UCMJ Article 128 for assault of another seaman by hitting him in the face with his fist.  He was restricted to the ship for 20 days and had a forfeiture of $250.00 pay for one month.  There was no line of duty inquiry performed, however, and the Veteran's discharge from the Navy was honorable.

After service, a September 2002 VA emergency room record notes the Veteran had reportedly blacked out and had complaints of headaches.  A CT scan of the head was normal.  The Veteran reportedly had had seven to eight beers and was given 2 liters of fluid upon entry into the emergency room.  The assessment was alcohol substance abuse and syncope episode.

A November 2005 VA examination report notes the Veteran' reports that he had a concussion at age 8 when he was hit in the head with a baseball bat to the left temple area, resulting in head swelling and being hospitalized for a while.  Since then he stated that he had headaches all the time.  When he got in the military he sustained another head injury when he was hit in the head with a metal ashtray and after that had an increased frequency of headaches, though he did not complain about it.  He recalled that he would feel headaches and feel sick but would just say that he felt sick and would not complain about the headaches.  

Presently, the Veteran reported that occasionally he would feel nauseated associated with dizziness, but no vomiting.  He had complained of fainting for which he was evaluated by cardiology in September 2002 but he was diagnosed as having neurocardiogenic syncope provoked by alcohol and dehydration.  He indicated that when he had a headache he could not touch the left or right temple because they would be very sensitive.  It was noted that the Veteran underwent an MRI study of the brain in August 2003 which was normal.  The diagnosis was subjective recurrence of headaches involving the whole head and subjective hyperesthesia on the whole head during recurrence of headaches.  The examiner also diagnosed the Veteran with subject muscle tension headaches, likely as not related to elevated blood pressure.

The examiner further commented that the headaches started at age 8 after the concussion when hit by the baseball bat and were exacerbated when he sustained another injury with laceration to the left of the head, but the laceration was superficial and the scar was stable.  The examiner noted that the claimed headache which the Veteran related as an exacerbation after the second head trauma was never documented or noted in any subsequent progress notes in spite of frequent visits and multiple progress notes at the VA Medical Center, but that the Veteran had his own reasons for not complaining about it.  The Veteran had said that the other conditions were more predominating.  So the examiner found that it was as least as likely as not that the Veteran's headaches were related to an exacerbation of the headaches caused by the trauma sustained while in the military service; but that there also were other causes for the headaches including stress, change of weather, and physical straining.

In June 2008, the same examiner who provided the November 2005 examination report was asked to provide an addendum opinion to clarify his opinion on the etiology of the Veteran's headaches.  The examiner noted in June 2008 that he had again reviewed the claims file and post-service treatment records.  The examiner commented on the trauma described in the military service in April 1980 in which the Veteran was involved in a fight and had a laceration to the scalp after being hit with a metal ashtray.  On the progress note the day after the injury, there was no mention about headaches but the Veteran did complain of numbness in the area of the laceration.  On review if the entry physical examination, the Veteran checked "yes" to frequent severe headaches and answered "no" to dizziness and fainting; but on the separation physical in April 1982, the Veteran checked "yes" to both severe headaches and dizziness and fainting.  There also was a consult in February 1982 noting that the Veteran had a history of blackouts and legal problems related to alcohol.  

The examiner determined that his opinion as noted in November 2005 stood, as he had stated that it was at least as likely as not that the headaches were related to an exacerbation of pre-existent headaches prior to service.  The exacerbation was caused by trauma sustained while in the military when the Veteran was hit in the head with a metal ashtray; but there were other reasons for current and ongoing headaches.  His opinion was based on the fact that the Veteran indicated on his entry physical examination that he did not have dizziness and fainting but at discharge, indicated that he did have dizziness and fainting, as well as the history that was obtained during the November 2005 VA examination report.  The examiner noted that post military discharge, the Veteran had a lot of additional reasons for his headaches; but he stated for clarification that it was his opinion that it was at least as likely as not that the Veteran's current headaches were related to an injury which had caused an exacerbation of his headaches by trauma in service recorded on April 26, 1980.  

Although the VA examiner has addressed the issue in terms of whether the Veteran's headaches were aggravated by his service, as previously discussed, no pre-existing headache condition was noted at entry into service.  Moreover, the VA examiner's opinion and the statements from the Veteran regarding having headaches since the childhood injury do not rise to the level of clear and unmistakable evidence of a pre-existing headache condition, as the examiner's findings are not contemporaneous to the head injury as a child.  Additionally, the Veteran's assertions of having headaches since the pre-service injury are inconsistent with the findings at entry into service, which noted no headaches for 11 years prior to service.  Therefore, clear and unmistakable evidence has not been shown to rebut the presumption of soundness.  See VAOGCPREC 3-2003.

Nonetheless, the record shows competent and credible evidence that the Veteran has had continued symptomatology of headaches since his service.  The Board acknowledges that the Veteran is competent to report that he has experienced headaches in service and since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced headaches in service and continued to experience headaches after service. 

The Veteran's assertions that he had headaches during service are also consistent with the medical evidence of record.  The service treatment records show the Veteran suffered a 3-inch laceration to the head in service when he was hit with a metal ashtray.  He complained of headaches at the time of injury and the following day he complained of numbness in the area of the injury.  Also, on the separation examination in April 1982, the Veteran complained of headaches and dizziness and fainting spells.  

In addition, there is a competent medical opinion provided by a VA examiner in November 2005 and June 2008 relating the Veteran's current headaches to his in-service injury.  While the VA examiner specifically made a determination that the Veteran's pre-existing headaches were exacerbated by his in-service head injury, the examiner is essentially relating the Veteran's headaches to his head injury in service.  The examiner also acknowledged that while the Veteran did not seek treatment for headaches after service, the Veteran indicated that he had more severe problems to be addressed.  

Thus, the medical records show that the Veteran was treated for a head injury in service and continued to have complaints of headaches after service.  There also is medical opinion of record essentially relating the Veteran's headaches to the incident in service when he was hit in the head with a metal ashtray.

While the Veteran received disciplinary action in service, most likely for being involved in the fight in which he suffered the head injury, and was cited as having punched another seaman, there is no finding that the Veteran was engaging in willful misconduct during his military service.  Even though he was charged with violating UCMJ Article 128 for assault of another seaman, there is no finding from the service department that the Veteran's head injury was due to misconduct.  As noted, willful misconduct means an act involving conscious wrongdoing or known prohibited action; it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences; and mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See  38 C.F.R. § 3.1(m)(1)(2).  The Veteran received an honorable discharge from the Navy.  There is no evidence that his actions rose to the level of willful misconduct.

As such, after weighing and balancing the evidence of record, the Board finds that the evidence is in favor of a finding that the Veteran's headaches were incurred during his service.  See 38 U.S.C.A. §  1131.  Accordingly, the Board finds that the criteria for service connection for headaches are met and the Veteran's claim is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headaches is granted.



REMAND

The Veteran seeks service connection for PTSD.  As treatment records also show diagnoses of depression and an anxiety disorder, the issue has been reframed as service connection for an acquired psychiatric disorder to include PTSD, depression, and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The service treatment records show the Veteran had a normal psychiatric evaluation at entry into service in May 1979.  There are no findings of psychiatric treatment in service, although the Veteran was involved in a fight in April 1980 and suffered a laceration to the forehead after being hit in the head with a metal ashtray.

Post-service VA treatment records from 2001 to 2007 show findings of depression, anxiety disorder, and polysubstance abuse and note that the Veteran suffered childhood physical and sexual abuse at the hands of his stepfather in addition to being physically threatened with a weapon by another sailor in the Navy.  

The Veteran underwent a VA PTSD examination in July 2006.  The examiner took the Veteran's history of being repeatedly physically and emotionally abused by his stepfather.  The examiner also reviewed the service treatment records including the incident in service when the Veteran was hit in the head with a metal ashtray.  The Veteran denied initiating the physical fight and reported that he "blacked out" during the fight.  He indicated that a couple of guys intervened but the other serviceman struck him with an ashtray and chased him about the ship threatening more physical harm.  He reported that the other service member maintained harassment of him thereafter and that he began to experience nightmares from the incident.  

The examiner determined that the incident in service did not meet the criterion A for a diagnosis of PTSD.  However, the Veteran's experiences throughout childhood and early adolescence of suffering physical, sexual, and emotional abuse at the hands of his stepfather on a repeated basis clearly did meet the criterion A for PTSD.  Therefore, the examiner determined that the Veteran's premilitary familial abuse was most likely the cause of the current PTSD.  The examiner further commented that it was possible that the prior experience of traumatic abuse contributed to the exaggerated fear attached to the military incident that would otherwise not be as intensely re-experienced, but this could not be concluded with any certainty without resort to speculation.

The Board cannot make a determination in this case based on the current evidence of record.  There is evidence suggesting that the Veteran had a pre-existing psychiatric disorder that was aggravated by service.  In order to resolve this matter, however, a medical opinion needs to be provided.  If the issue cannot be resolved, a rationale needs to be provided.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Finally, as the Veteran receives ongoing treatment through VA, his recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a notice letter addressing his service connection claim for an acquired psychiatric disorder to include PTSD, an anxiety disorder, and depression that is consistent with the provisions of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also should include the types of evidence that can be submitted to substantiate a PTSD claim based on personal assault.

2.  Make arrangements to obtain the Veteran's treatment records for a psychiatric disorder from the West Palm Beach VA treatment facility, dated since February 2008.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough mental health evaluation and determine all present psychiatric disorders, i.e., PTSD, anxiety disorder, depression, etc.

The examiner also should provide an opinion as to the following:
 
(a)  What is the likelihood that the Veteran had a psychiatric disorder prior to his entry onto active duty in May 1979?  

(b)  What is the likelihood that any pre-existing psychiatric disorder was aggravated beyond its natural progression during the Veteran's military service from May 1979 to May 1982, to include as a result of the incident when the Veteran was involved in a fight and hit in the head with an ashtray?  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident when the Veteran was involved in a fight and hit in the head with an ashtray.     

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records, post-service VA treatment records, and the June 12, 2006 VA examination report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


